Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 10/13/2020 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. ZA2018/02357 filed on 04/11/2018.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/13/2020 was filed with the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-4, 10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al (US 21012/0166195) in view of Yan et al (US 2018/0285641) 

8.	Regarding independent claim 1, Shoji Hayakawa et al, herein after Hayakawa (US 2012/0166195),   teaches a system for determining an emotional state of a subject, which system (Hayakawa para0003 abstract an emotion state detection system) includes: 
But Hayakawa does not clearly teach, However, Cho Yan, herein in after Yan (US2018/0285641) teaches a speech sensor for sensing a subject’s speech (Yan para0047 where the microphone as a sensing sensor to capture the speech from the user);
Yan para0047 where the microphone is a device or sensor to collect the sensed speech from the user);
a converting means for converting the sensed speech into text (Yan para0047 where the collects and converts the user speech as the text);
a classifying means for classifying the text and speech characteristics of the subject’s speech according to a predetermined set of human emotions (Yan para0063 where the emotion type are classified in various human feelings such as in fig 1 for example happy, surprised, sad or angry fear etc); and
an analysing means for analysing the classified text and speech characteristics so as to determine an emotional state of the subject (Yan fig 2 para0049-0050 where the emotion expression is being acquired and correlated with the emotion expression of the user speech);
wherein the classifying means is configured to compare sensed speech characteristics to characteristic references for allowing a user to determine a change in speech characteristics of the subject’s speech relative the characteristic references during a conversation with the subject (Yan fig4 process400 where the change in user’s emotion is detected and in step 402 where the information  of speech characteristic is acquired and correlated as part of the classifying the information from the user speech).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Hayakawa et al with concept of using electronic device and operation method of Yan et al. The 

9. 	Regarding claim 2, Hayakawa et al in view of Yan et al teaches a system as claimed in claim 1 wherein the receiving means is arranged in communication with a data storage means for allowing the sensed speech to be stored thereon (Yan para0047 where the microphone is a device or sensor to collect the sensed speech from the user and store at step 203 per para0050), wherein the data storage means incudes a plurality of buffers which are configured to receive and store the sensed speech (Yan para0153 fig13 item 1700 is a memory buffer which stores the speech and emotional information) and wherein the buffers have a size so as to be capable of storing sensed speech of a subject during a conversation between a user and a subject (Yan para0029 where the correlated emotion of the users are being stored in memory buffer).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Hayakawa et al with concept of using electronic device and operation method of Yan et al. The motivation for doing so would be to have predictably and advantageously provided classification of the emotional information from user speech and convert to text to classify them. Therefore, it would have been obvious to combine Hayakawa et al with Yan et al to obtain the invention as specified in claim 2.

10. 	Regarding claim 3, Hayakawa et al in view of Yan et al teaches a system as claimed in claim 1 wherein the speech characteristics include any one of the group including amplitude, frequency, inflection, pronunciation, prosody, grammar, and vocabulary (Yan para0063 where the speech characteristic of emotions is one of the amplitude of the rise in the speech showing joy for being joyful).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Hayakawa et al with concept of using electronic device and operation method of Yan et al. The motivation for doing so would be to have predictably and advantageously provided classification of the emotional information from user speech and convert to text to classify them having group with amplitude. Therefore, it would have been obvious to combine Hayakawa et al with Yan et al to obtain the invention as specified in claim 3.
11. 	Regarding claim 4, Hayakawa et al in view of Yan et al teaches a system as claimed in claim 1 wherein the classifying means is configured to classify individual words of the text according to the predetermined set of human emotions, wherein the predetermined set of human emotions are selected from the group including joy, trust, fear, surprise, sadness, disgust, anger, and anticipation (Yan para0052 where the text message ‘today I have dinner with my family together. Happy’ where the word happy is predetermined from classification per fig 1 which is a joy per para0063 as an emotional expression).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Hayakawa et al with concept of using electronic device and operation method of Yan et al. The motivation for doing so would be to have predictably and advantageously provided classification of the emotional information from user speech and convert to text to classify them with different emotional expression. Therefore, it would have been obvious to combine Hayakawa et al with Yan et al to obtain the invention as specified in claim 4.
12. 	Regarding claim 10, Hayakawa et al in view of Yan et al teaches a system as claimed in claim 1 wherein the characteristic reference is an average which is measured towards a beginning of a conversation with the subject (Yan para0051 where the characteristic of expression/speech with emotions are measures at a preset time), wherein the average is measured over a predetermined period of time and wherein the predetermined period of time is thirty seconds (Yan para0051 where the preset time can be anything including 30 seconds or more or less).
13. 	Regarding claim 12, Hayakawa et al in view of Yan et al teaches a system as claimed in claim 1 wherein the classifying means is configured to account for characteristics unique to a particular subject (Yan para0047 where the emotion characteristic of a user is included that reflects the specific information of the user unique to facial expression of the user).  
(Yan para0045 where the device is any particular device including wearable device for transmitting the emotional expression).  
15.	Regarding claim 14, Hayakawa et al in view of Yan et al teaches a system as claimed in claim 1 wherein the analysing means is configured to input classified text and speech characteristics into a statistical model for determining the emotional state of the subject at any given time during a conversation with the subject (Hayakawa para0110 where the static state model is performed by Bayesian adaptation statistic model), wherein the statistical model is configured to provide a probability that an emotional state of a subject is improving during a conversation with the subject (Hayakawa para0110 where the Bayesian model based on the distribution static model of .  
16. 	Regarding claim 15, Hayakawa et al in view of Yan et al teaches a system as claimed in claim 14 wherein the statistical model utilises Bayesian analysis to determine probabilities of emotional states of the subject (Hayakawa para0134 where the probability is used for Bayesian model for emotion states).  
17. 	Regarding claim 16, Hayakawa et al in view of Yan et al teaches a system as claimed in claim 14 wherein the statistical model is in the form of a Bayesian network (Hayakawa para 110 where the Bayesian adaptation basic model is used for the statistical probability of the user speech).  
18. 	Regarding claim 17, Hayakawa et al in view of Yan et al teaches  a system as claimed in claim 1 wherein a reporting means is provided for reporting to the user Yan para0047 where the microphone as a sensing sensor to capture the speech from the user), the classified text and speech characteristics and the emotional state of the subject for allowing the user to respond and adapt accordingly so as to maintain the subject in a more positive emotional state (Hayakawa where the speaker second model generates in respond to the first model to respond the emotional state of a user).  
19. 	Regarding claim 18, Hayakawa et al in view of Yan et al teaches a system as claimed in claim 17 wherein the reporting means reports to the user in real time, wherein the reporting means is arranged in communication with the receiving means, converting means, classifying means and analysing means for allowing receipt of data therefrom (Hayakawa fig.1 shows the means of the reporting to the user or speaker F using all means using real-time scenario per fig 1).  
20. 	Regarding claim 19, Hayakawa et al in view of Yan et al teaches a system as claimed in claim 1 wherein the receiving means, converting means, classifying means and analysing means are integrally formed into a single processor which is arranged in communication with the speech sensor, wherein the single processor is in the form of any device of the group including a computer, mobile phone, tablet, watch, and smart device (Hayakawa fig15 where the processor 1501 is part of the device 400/1200 which can be any mobile smart device).  


	Claims 5,  are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al (US 21012/0166195) in view of Yan et al (US 2018/0285641) in further view of Cheng Huang (US 2012/0136219)

21. 	Regarding claim 5, Hayakawa et al in view of Yan et al teaches a system as claimed in claim 1 
But further fails to teach wherein the predetermined set of human emotions are based on Robert Plutchik’s wheel of emotions.
However, Cheng Huang et al, herein after Huang (US 2012/0136219) teaches wherein the predetermined set of human emotions are based on Robert Plutchik’s wheel of emotions (Huang para0042 where the emotion wheel for eight emotions types based on Robert Plutchik’s wheel are taught)
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Hayakawa et al with concept of using electronic device and operation method of Yan et al and further in view of Huang. The motivation for doing so would be to have predictably and advantageously provided classification of the emotional information from user speech and convert to text to classify them using Robert Plutchik’s wheel of emotion. Therefore, it would have been obvious to combine Hayakawa et al with Yan et al to obtain the invention as specified in claim 5.
Claims 6-9, 11 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al (US 21012/0166195) in view of Yan et al (US 2018/0285641) in further view of Twain Lin-Qiu-Yan (US 2014/0278786)
22.	Regarding claim 6, Hayakawa et al in view of Yan et al teaches system as claimed in claim 1 
But Hayakawa et al in view of Yan et al further fails to teach, but Twain Lin-Qiu-Yan, herein after Twain (US 2014/0278786), teaches wherein the classifying means is configured to classify the words according to a scale which is adapted Twain para0043 where the binary number 1 and 0 are assigned to the emotion of the occurrences from the data collection of the speech).  
23. 	Regarding claim 7, Hayakawa et al in view of Yan et al teaches a system as claimed in claim 6 wherein the binary scale has eight digits which correspond to the predetermined set of eight human emotions (Twain para0012 where the Robert Plutchik’s wheel has advance emotions representing in circle per fig5A).  
24. 	Regarding claim 8, A system as claimed in claim 7 wherein the binary scale is configured such that a one represents a correlation between the word and the emotion, and a zero represents an absent correlation between the word and the emotion (Twain para0054 where the green color value is neutral means zero of the emotion words).  
25. 	Regarding claim 9, Hayakawa et al in view of Yan et al teaches a system as claimed in claim 7 wherein the scale includes a further two digits for representing sentiment of a particular word, wherein a first digit represents negative sentiment wherein and a second digit represents positive sentiment wherein a one indicates a negative and positive sentiment, respectively, and a zero indicates neutral sentiment (Twain para0054 where the emotion words are categorized as negative, positive, neutral and dual as outlined in para0054).    
26. 	Regarding claim 11, Hayakawa et al in view of Yan et al teaches a system as claimed in claim 1 wherein the classifying means is configured to classify sensed speech characteristic according to a characteristic scale, wherein the Twain para0101 where the emotion characteristic are categorized as positive+1, negative-1 and neutral as 0).  
 
27. 	Regarding claim 20, Hayakawa et al in view of Yan et al teaches a system as claimed in claim 19 wherein the processor is configured to create a subject profile which is stored on the data storage means for future access (Hayakawa fig15 where the processor 1501 is part of the device 400/1200 is stored in a memory in memory of Yan para 0044), wherein the subject profile includes records of previous conversations with the subject (Yan para0044 where the records of the emotion data are tagged and stored ), which records include detailed information on sensed (Yan para0047 where the microphone as a sensing sensor to capture the speech from the user), recorded and classified text and speech characteristics of the subject during the previous conversations (Yan fig4 process400 where the change in user’s emotion is detected and in step 402 where the information  of speech characteristic is acquired and correlated as part of the classifying the information from the user speech), wherein the subject profile includes a record of phrases which caused deterioration of an emotional state of the subject (Twain para0101 where the emotion characteristic are categorized as positive+1, negative-1 where negative is deterioration) and wherein the subject profile 14PATENTDocket No. 0343.0003 includes possible phrases to be used by the user Twain para0101 where the emotion characteristic are categorized as positive+1, negative-1 where positive is improved emotional state.

CLAIM INTERPRETATION

28.	The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: a receiving means, a converting means, an analysing means, classifying means in claim [1, 2, 4, 6, 11, 12, 13, 14, 18, 19], and
Data Storage means in claim 2 and 20, and
Reporting means in claim 17, 18.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for 35 U.S.C 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a receiving means, a converting means, an analysing means, classifying means and reporting means are formed in to a single processor per para0014 and communicates with speech sensor
data storage means is (para0003 is a hard drive, solid state drive USB drive etc)
  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
 29.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-20 recites the limitation "a system" in “a system claimed in claim…..….”. The term ‘a systems’ is already introduced in independent claims 1 as part of the amendment. There is sufficient antecedent basis for ‘a system’ in respective dependent claims and now it is unclear and indefinite what this new ‘a system’ is referring to the previous ‘a system’ is referring to the previous ‘a system’ already introduced. Appropriate correction is requested
	Claim 2 recites the limitation "a user" in “ a user and a subject…..….”. The term ‘a user’ is already introduced in independent claims 1 as part of the amendment. There is sufficient antecedent basis for ‘a user’ in respective dependent claims and now it is unclear and indefinite what this new ‘a user’ is referring in claim 2 to the previous ‘a user’ is referring to the previous ‘a user’ already introduced. Appropriate correction is requested.
Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BHARATKUMAR S SHAH/
Primary Examiner, Art Unit 2677